FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARBARA ELLEN SHERRILL,                          No. 15-15558

               Plaintiff - Appellant,            D.C. No. 4:15-cv-00011-RCC

 v.
                                                 MEMORANDUM*
LAUREATE EDUCATION
INCORPORATED, DBA Walden
University,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Barbara Ellen Sherrill appeals pro se from the district court’s judgment

dismissing her action alleging that defendant discriminated against her in violation

of Title IX. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Sherrill’s action because Sherrill failed

to allege facts sufficient to show that defendant discriminated against her because

of her sex. See 20 U.S.C. § 1681(a) (“No person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any educational program or activity receiving

Federal financial assistance[.]”).

      The district court did not abuse its discretion in denying Sherrill’s motion for

leave to file a late amended complaint because amendment would have been futile.

See Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097, 1100-01 (9th Cir. 2004)

(setting forth standard of review and explaining that leave to amend should be

freely given absent such reasons as futility of amendment, undue delay, or repeated

failure to cure deficiencies in the complaint).

      The district court did not abuse its discretion in denying Sherrill’s motion for

recusal because Sherrill failed to establish any ground for recusal. See Pesnell v.

Arsenault, 543 F.3d 1038, 1043-44 (9th Cir. 2008) (setting forth standard of review

and explaining grounds for judicial recusal).




                                           2                                   15-15558
      Sherrill’s challenge to the denial of her request for injunctive relief is moot.

See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992)

(when underlying claims have been decided, the reversal of a denial of preliminary

injunction would have no practical consequences, and the issue therefore is moot).

      We reject Sherrill’s contentions that the district court was biased against her

and violated her constitutional rights by dismissing her action.

      AFFIRMED.




                                           3                                    14-15763